Contact:Caitlin Gursslin, Investor Relations, caitlin.gursslin@ni.com National Instruments Reports Record Annual Revenue for 2013 Company Continues Disciplined Expense Management and Improves Operating Margin in Q4 Q4 2013 Highlights · Fourth quarter revenue of $301 million, flat year-over-year · Continued revenue growth in LabVIEW, academic, CompactRIO and NI CompactDAQ products · Fully diluted GAAP EPS of $0.25 and fully diluted non-GAAP EPS of $0.31 · EBITDA of $56 million or $0.44 per share · Cash balance increased by $49 million to $393 million · Dividend increased from $0.14 per share to $0.15 per share AUSTIN, Texas – Jan. 30, 2014 – National Instruments (Nasdaq: NATI) today announced Q4 revenue of $301 million, flat year-over year. The company’s orders under $20,000 grew approximately 3 percent year-over-year; orders between $20,000 and $100,000 increased approximately 1 percent year-over-year; and orders above $100,000 decreased about 9 percent year-over-year. In Q4 2013, NI recognized $4 million in revenue from its largest customer, compared with approximately $16 million recognized in Q4 2012. GAAP net income for Q4 was $32 million, with fully diluted earnings per share (EPS) of $0.25, and non-GAAP net income was $39 million, with non-GAAP fully diluted EPS of $0.31. EBITDA, or Earnings Before Interest, Taxes, Depreciation and Amortization, was $56million, or $0.44 per share for Q4. In Q4, GAAP gross margin increased to 75 percent and non-GAAP gross margin was 76 percent, up 70 basis points from Q3 2013. Total GAAP operating expenses were down 4 percent sequentially and were down 6 percent year-over-year. Total non-GAAP operating expenses were down approximately 4 percent sequentially and were down 3 percent year-over-year. GAAP operating margin was 13 percent in Q4, with GAAP operating income of $40million, up 93 percent sequentially and up 42 percent year-over-year. Non-GAAP operating margin was 17 percent in Q4, with non-GAAP operating income of $51million, up 56percent sequentially and up 12 percent year-over-year. The company’s non-GAAP results exclude the impact of stock-based compensation, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, acquisition-related adjustments and acquisition-related transaction costs. Reconciliations of the company’s GAAP and non-GAAP results are included as part of this news release. “In 2013, NI continued to advance our software-based approach for test and measurement and deliver our 35th year of growth despite weakness in the industry,” said Dr. James Truchard, NI president, CEO and co-founder. “I believe we have made the investments necessary to build on our highly differentiated platform and I am focused on developing our high-performance management team in our quest to reach our goal of $2 billion in annual revenue.” Geographic revenue in U.S. dollar terms for Q4 2013 compared to Q4 2012 was up 6 percent in the Americas and up 14 percent in Europe. However, revenue declined 15 percent in East Asia because the majority of revenue from the company’s largest customer is recognized in this region, and revenue was down 20 percent year-over-year in Emerging Markets primarily from a significant decline in orders over $100,000. In local currency terms, revenue was up 11percent in Europe, down 13 percent in East Asia and down 14 percent in Emerging Markets. As of Dec. 31, NI had $393 million in cash and short-term investments, up $49 million from Sept. 30, 2013. The NI Board of Directors also approved an increase in the quarterly dividend to $0.15 per share on the company’s common stock payable on March 10 to stockholders of record on Feb. 18. FY 2013 Highlights · Record revenue of $1.17 billion, up 3 percent year-over-year · Strong growth in RF and CompactRIO products · Fully diluted GAAP EPS of $0.64 and fully diluted non-GAAP EPS of $0.88 · NI named to the Great Place to Work Institute’s 25 Best Multinational Companies to Work For list for the third consecutive year and its 100 Best Companies to Work For list for the 15th consecutive year · EBITDA of $164 million, or $1.31 per share · Dividend of $0.56 per share Full-year 2013 revenue was $1.17 billion, up 3 percent year-over-year. GAAP net income for 2013 was $81 million, with fully diluted GAAP EPS of $0.64, and non-GAAP net income was $110 million, with fully diluted EPS of $0.88. “We believe our ability to gain market share despite challenges in the test and measurement industry demonstrated the strength of our disruptive approach,” said Alex Davern, NI COO and CFO. “Our goals for 2014 are to continue to leverage the investments we have already made to drive sustained revenue growth and to continue to drive toward our long-term target of 18 percent non-GAAP operating margin.” Guidance for Q1 2014 Though pleased to see the recent recovery in the Global PMI, NI continues to be conservative in planning for the first half of 2014 because it believes customers are being cautious about their capital spending. NI currently expects revenue for Q1 2014 to be between $272 million and $302 million. NI expects fully diluted EPS to be in the range of $0.09 to $0.21 for Q1, with non-GAAP fully diluted EPS expected to be in the range of $0.15 to $0.27. The company’s non-GAAP tax rate in Q1 2013 was 10 percent as a result of the retroactive renewal of the R&D tax credit in January 2013. For 2014, the R&D tax credit has not yet been approved and as a result, NI expects its non-GAAP effective tax rate for Q1 2014 to be approximately 24 percent. Non-GAAP Presentation In addition to disclosing results determined in accordance with GAAP, NI discloses certain non-GAAP operating results and non-GAAP information that exclude certain charges. In this news release, the company has presented its gross profit, gross margin, operating expenses, operating income, operating margin, income before income taxes, provision for income taxes, net income and basic and fully diluted EPS for the three- and 12-month periods ending Dec. 31, 2013 and 2012, on a GAAP and non-GAAP basis. NI is also providing guidance on its non-GAAP fully diluted EPS. When presenting non-GAAP information, the company includes a reconciliation of the non-GAAP results to the GAAP results. Management believes that including the non-GAAP results assists investors in assessing the company’s operational performance and its performance relative to its competitors. The company presents these non-GAAP results as a complement to results provided in accordance with GAAP, and these results should not be regarded as a substitute for GAAP. Management uses these non-GAAP measures to manage and assess the profitability and performance of its business and does not consider stock-based compensation expense, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, acquisition-related adjustments and acquisition-related transaction costs in managing its operations. Specifically, management uses non-GAAP measures to plan and forecast future periods, to establish operational goals, to compare with its business plan and individual operating budgets, to measure management performance for the purposes of executive compensation including payments to be made under bonus plans, to assist the public in measuring the company’s performance relative to the company’s long-term public performance goals, to allocate resources and, relative to the company’s historical financial performance, to enable comparability between periods. Management also considers such non-GAAP results to be an important supplemental measure of its performance. This news release also discloses the company’s EBITDA and EBITDA diluted EPS for the three- and 12-month periods ending Dec. 31, 2013 and 2012. The company also believes that including the EBITDA results assists investors in assessing the company’s operational performance relative to its competitors. A reconciliation of EBITDA and EBITDA diluted EPS to GAAP net income and GAAP diluted EPS is included with this news release. Conference Call Information and Availability of Presentation Materials Interested parties can listen to the Q4 2013 conference call today, Jan. 30, at 4:00 p.m. CT at ni.com/call. Replay information is available by calling (855) 859-2056, confirmation code #29987892, shortly after the call through Feb. 4 at 3:00 p.m. CT, or by visiting the company’s website at ni.com/call. You may also view certain presentation materials that we may refer to on the conference call at ni.com/nati. Forward-Looking Statements This release contains “forward-looking statements,” including statements regarding NI making the investments necessary to build on its highly differentiated platform; the company’s focus on developing its high-performance management team in its quest to reach its goal of $2 billion in annual revenue; the strength of the company’s disruptive approach; goals to continue to leverage investments it already made to drive sustained revenue growth; NI’s drive toward its long-term goal of 18 percent non-GAAP operating margin; the company being conservative in planning for the first half of 2014; customers being cautious in their capital spending; and NI’s Q1 guidance for revenue, GAAP and non-GAAP EPS, and non-GAAP tax rate. These statements are subject to a number of risks and uncertainties, including the risk of adverse changes or fluctuations in the global economy, U.S. budgetary or debt issues, foreign exchange fluctuations, component shortages, delays in the release of new products, fluctuations in customer demand for NI products including orders from NI’s largest customer, fluctuations in average order size and customer mix, the company’s ability to effectively manage its operating expenses, manufacturing inefficiencies and the level of capacity utilization and the impact of any acquisitions by NI. Actual results may differ materially from the expected results. The company directs readers to its Form 10-K for the fiscal year ended Dec. 31, 2012; its Form 10-Q for the quarter ended Sept. 30, 2013; and the other documents it files with the SEC for other risks associated with the company’s future performance. About National Instruments Since 1976, National Instruments (www.ni.com) has equipped engineers and scientists with tools that accelerate productivity, innovation and discovery. NI’s graphical system design approach to engineering provides an integrated software and hardware platform that speeds the development of any system needing measurement and control. The company’s long-term vision and focus on improving society through its technology supports the success of its customers, employees, suppliers and shareholders. Readers can obtain investment information from the company’s investor relations department by calling (512) 683-5090, emailing nati@ni.com or visiting www.ni.com/nati. (NATI-F) CompactRIO, LabVIEW, National Instruments, NI, ni.com and NICompactDAQ are trademarks of National Instruments. Other product and company names listed are trademarks or trade names of their respective companies. ### National Instruments Condensed Consolidated Balance Sheets (in thousands) Dec. 31, Dec. 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue – current Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Deferred revenue – long-term Other long-term liabilities Total liabilities $ $ Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity $ $ Total liabilities and stockholders’ equity $ $ National Instruments Condensed Consolidated Statements of Income (in thousands, except per share data) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, (unaudited) (unaudited) Net sales: Product $ Software maintenance GSA accrual - - - Total net sales Cost of sales: Product Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Acquisition-related adjustment - Total operating expenses Operating income Other income (expense): Interest income Net foreign exchange loss Other income (expense), net 77 Income before income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding – Basic Diluted Dividends declared per share $ National Instruments Condensed Consolidated Statements of Cash Flows (in thousands) 12 months ended Dec. 31, (unaudited) Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax (benefit) expense from deferred income taxes Tax benefit from stock option plans Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other assets Accounts payable Deferred revenue Taxes and other liabilities Net cash provided by operating activities Cash flow from investing activities: Capital expenditures Capitalization of internally developed software Additions to other intangibles Acquisitions, net of cash received - Purchases of short-term investments Sales and maturities of short-term investments Net cash used by investing activities Cash flow from financing activities: Proceeds from issuance of common stock Deferred acquisition payments - Dividends paid Tax benefit from stock option plans Net cash used by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ National Instruments Detail of GAAP Charges Related to Revenue, Stock-Based Compensation, Amortization of Acquisition Intangibles and Acquisition-Related Transaction Costs (in thousands) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Revenue Acquisition-related deferred revenue $ - $ - $ - $ GSA accrual - - - Provision for income taxes - - - Total $ - $ - $ - $ Stock-Based Compensation Cost of sales $ Sales and marketing Research and development General and administrative Provision for income taxes Total $ Amortization of Acquisition Intangibles Cost of sales $ Sales and marketing Research and development Other income, net Provision for income taxes Total $ $ $ Acquisition-Related Adjustment and Transaction Costs Cost of sales $ 21 $ $ 28 $ Sales and marketing Research and development General and administrative 80 Acquisition-related adjustment - Provision for income taxes Total $ National Instruments Reconciliation of GAAP to Non-GAAP Measures (in thousands, except per share data) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Reconciliation of Net Sales to Non-GAAP Net Sales Net sales, as reported $ Acquisition-related deferred revenue - - - GSA accrual - - - Non-GAAP net sales $ Reconciliation of Gross Profit to Non-GAAP Gross Profit Gross profit, as reported $ Acquisition-related deferred revenue - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related transaction costs 21 28 Non-GAAP gross profit $ Non-GAAP gross margin 76% 76% 75% 76% Reconciliation of Operating Expenses to Non-GAAP Operating Expenses Operating expenses, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - Acquisition-related transaction costs Non-GAAP operating expenses $ Reconciliation of Operating Income to Non-GAAP Operating Income Operating income, as reported $ Acquisition-related deferred revenue - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - Acquisition-related transaction costs Non-GAAP operating income $ Non-GAAP operating margin 17% 15% 12% 14% Reconciliation of Income Before Income Taxes to Non-GAAP Income Before Income Taxes Income before income taxes, as reported $ Acquisition-related deferred revenue - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - Acquisition-related transaction costs Non-GAAP income before income taxes $ Reconciliation of Provision for Income Taxes to Non-GAAP Provision for Income Taxes Provision for income taxes, as reported $ Acquisition-related deferred revenue - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment and transaction costs Non-GAAP provision for income taxes $ National Instruments Reconciliation of GAAP Net Income, Basic EPS and Diluted EPS to Non-GAAP Net Income, Basic EPS and Diluted EPS (in thousands, except per share data) (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Net income, as reported $ Adjustments to reconcile net income to non-GAAP net income: Acquisition-related deferred revenue, net of tax effect - - - Stock-based compensation, net of tax effect Amortization of acquisition intangibles, net of tax effect Acquisition-related adjustment - Acquisition-related transaction costs, net of tax effect Non-GAAP net income $ Basic EPS, as reported $ Adjustment to reconcile basic EPS to non-GAAP basic EPS: Impact of acquisition-related deferred revenue, net of tax effect $ - $ - $ - $ - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Acquisition-related adjustment - Impact of acquisition-related transaction costs, net of tax effect - Non-GAAP basic EPS $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS Impact of acquisition-related deferred revenue, net of tax effect $ - $ - $ - $ - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Acquisition-related adjustment - Impact of acquisition-related transaction costs, net of tax effect - Non-GAAP diluted EPS $ Weighted average shares outstanding – Basic Diluted National Instruments Reconciliation of Net Income and Diluted EPS to EBITDA and EBITDA Diluted EPS (unaudited) Three Months Ended 12 Months Ended Dec. 31, Dec. 31, Net income, as reported $ Adjustments to reconcile net income to EBITDA: Interest income Tax expense Depreciation and amortization EBITDA $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to EBITDA Interest income - Taxes Depreciation and amortization EBITDA diluted EPS $ Weighted average shares outstanding – diluted Reconciliation of GAAP to Non-GAAP EPS Guidance (unaudited) Three Months Ended March 31, 2014 Low High GAAP fully diluted EPS, guidance $ $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Non-GAAP diluted EPS, guidance $ $
